UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6251


CLINTON DECARLO COWLES, SR.,

                      Plaintiff – Appellant,

          v.

JOHN KULPLINSKI, Administrator; CARL SMITH, JR., Officer;
D. L. ARNOLD, Captain/Director of Personnel and Training,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00836-LMB-IDD)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Clinton Decarlo Cowles, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clinton   Decarlo      Cowles,      Sr.,    appeals    the    district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint

under 28 U.S.C. § 1915A(b) (2006).             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.            Cowles v. Kulplinski, No.

1:10-cv-00836-LMB-IDD (E.D. Va. Feb. 8, 2011).                 We dispense with

oral   argument   because      the    facts    and    legal    contentions      are

adequately    presented   in    the    materials      before     the    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2